Exhibit 10.48

EMPLOYMENT AGREEMENT

This Employment Agreement (hereinafter referred to as “Agreement”) is entered
into by and between Perry Ellis International, Inc. (hereinafter referred to as
the “Company”) and Ms. Anita Britt (hereinafter referred to as “Ms. Britt”).

WHEREAS, the Company desires to employ Ms. Britt in the capacity as Chief
Financial Officer; and

WHEREAS, the Company and Ms. Britt desire to set forth in this Agreement the
terms and conditions of said employment, and to establish a mechanism to resolve
disputes relating to said employment, and to establish limitations on post-term
solicitation, use of confidential information, and competition;

NOW, THEREFORE, in consideration of the mutual promises and obligations
contained in this Agreement, the Company and Ms. Britt agree as follows:

1. Effective Date and Term.

This Agreement is effective as of March 2, 2009 (the “Effective Date”) and will
expire without further notice at 5:00 p.m. e.s.t. on March 1, 2011, and can be
terminated at any time by either party in accordance with the terms and
conditions expressly set forth herein. The period of time beginning on the
Effective Date and running until the earlier of the expiration or termination of
the Agreement shall be referred to as the “Term” of the Agreement. This
Agreement may be renewed for additional periods of one (1) year upon the mutual
written consent of the parties, such written consent given not later than thirty
(30) days prior to the expiration of the Term.

2. Duties and Responsibilities.

The Company hereby employs Ms. Britt as the Company’s Chief Financial Officer,
with such powers and duties as may be established from time to time by the
Company in its discretion. Ms. Britt will report directly to the Company’s Chief
Executive Officer. Ms. Britt will devote her full time, attention and energies
to the Company’s business. During her employment, Ms. Britt will not engage in
any other business activities on her own behalf or for any other entity, other
than for the benefit of the Company, regardless of whether such activity is
pursued for profits, gains, or other pecuniary advantage, without the express
written consent of the Company’s Chief Executive Officer. However, nothing in
this Agreement shall prevent Ms. Britt from passively investing in business
activities so long as such investments require no active participation by Ms.
Britt, or from engaging in other charitable or civic activities so long as such
activities do not materially detract from Ms. Britt’s job duties herein.
Ms. Britt shall be based at the Company’s principal offices in Miami, Florida
except for required travel on the Company’s business.

 

1



--------------------------------------------------------------------------------

3. Compensation.

a. Base Salary. The Company promises to pay Ms. Britt a Base Salary at an
annualized rate of Three Hundred, Seventy-Five Thousand Dollars ($375,000.00),
less applicable deductions, payable in installments according to the Company’s
normal payroll practices. Any increases in Base Salary shall be at the
discretion of the Company’s Chief Executive Officer.

b. Management Incentive Program. Ms. Britt shall be eligible to participate in
the Company’s Management Incentive Program (hereinafter, “MIP”). Ms. Britt shall
be eligible for up to 40% target bonus under the MIP. The amount and method of
payment of any compensation paid to Ms. Britt shall be determined in accordance
with the applicable terms of the MIP.

c. Relocation Allowance. The Company will provide relocation benefits to
Ms. Britt under the terms and conditions set forth in the separate Relocation
Agreement attached hereto as Appendix A.

d. Intentionally Deleted.

e. Automobile Allowance. The Company promises to pay Ms. Britt a monthly
automobile allowance in the amount of One Thousand Dollars ($1,000.00) per
month, less applicable tax deductions. The payment under this paragraph shall be
made on the first regular payroll of each month during the Term. Ms. Britt and
the Company acknowledge that, as of the date of this Agreement, the Company is
considering implementing certain policies and procedures related to automobile
allowances. Ms. Britt and the Company agree that the Company shall have the
option, at its discretion, to eliminate the benefit provided under this
Paragraph 3.e in favor of a commensurate upward adjustment to Ms. Britt’s Base
Salary.

f. Non-Qualified Stock Options. The Company shall grant to Ms. Britt an option
(the “Option”) to purchase 10,000 shares of the Company’s common stock, $.01 par
value per share (the “Common Stock”). The Option shall vest as to one-quarter
( 1/4) of the Common Stock immediately on the first anniversary of the Effective
Date, as to an additional one-quarter ( 1/4) on the second anniversary of the
Effective Date, as to an additional one-quarter ( 1/4) on the third anniversary
of the Effective Date, and as to the remaining one-quarter ( 1/4) on the fourth
anniversary of the Effective Date, but only so long as Ms. Britt is employed by
the Company on each such vesting date. The Option shall be forfeited to the
extent that it is not vested as of the date Ms. Britt’s employment is terminated
for any reason by Ms. Britt or by the Company. The Option shall be subject to
such other terms, conditions, and/or restrictions as determined by the Company
and as set forth in the related stock option agreement to be entered into
between Ms. Britt and the Company.

g. Restricted Stock. Ms. Britt shall be granted 10,000 fully registered shares
of the Company’s common stock of the class listed on the NASDAQ (“Shares”)
One-quarter. ( 1 /4) of the Shares shall vest on the first anniversary of the
Effective Date, one-quarter ( 1/4) of the Shares shall vest on the second
anniversary of the Effective Date, one-quarter ( 1/4) of the Shares shall vest
on the third

 

2



--------------------------------------------------------------------------------

anniversary of the Effective Date, and one-quarter ( 1/4 ) of the Shares shall
vest on the fourth anniversary of the Effective Date, but only so long as
Ms. Britt is employed by the Company on each such vesting date. The Shares shall
be forfeited to the extent that they are not vested as of the date Ms. Britt’s
employment is terminated for any reason by Ms. Britt or by the Company. The
Restricted Stock shall be subject to such other terms, conditions, and/or
restrictions as determined by the Company and as set forth in the related
Restricted Stock agreement to be entered into between Ms. Britt and the Company.

e. Long Term Incentive Plan. Ms. Britt shall be eligible to participate in the
Company’s Long Term Incentive Plan (hereinafter, “LTI”), so long as Ms. Britt
meets the applicable eligibility requirements of the LTI. Any awards to
Ms. Britt under the LTI shall be subject to the discretion of the Company’s
Board of Directors.

f. Other Employee Benefits. Ms. Britt will be eligible to participate in any
other group employee benefit plan that is generally available to all Company
employees, so long as Ms. Britt meets the applicable eligibility requirements of
individual benefit plan and subject to the terms and conditions of each benefit
plan.

4. Ms. Britt’s Death or Inability to Perform

In the event of Ms. Britt’s death, this Agreement and the Company’s obligation
to pay Ms. Britt’s salary and other compensation automatically end. If Ms. Britt
becomes unable to perform her employment duties during the Term of this
Agreement, and she has no paid leave of absence available to her, her
compensation under this Agreement shall automatically end until such time as
Ms. Britt becomes able to resume her job duties for the Company. In the event
that Ms. Britt becomes unable to perform her employment duties for a cumulative
period of twelve weeks within any span of twelve months, this Agreement and
Ms. Britt’s employment will be automatically terminated. In such case,
Ms. Britt’s unpaid salary and compensation and unvested equity compensation
shall automatically terminate and forfeit.

5. Termination by Company for Cause.

The Company may terminate this Agreement and Ms. Britt’s employment “for Cause”
at any time with or without notice. As used herein, “for Cause” shall mean any
one of the following:

 

  •  

Ms. Britt’s habitual neglect of her job duties and responsibilities; or

 

  •  

Commission of any felony; or

 

  •  

Commission of a material act of dishonesty or a material breach of a fiduciary
duty; or

 

3



--------------------------------------------------------------------------------

  •  

Commission of a serious violation of any of the Company’s personnel policies,
including but not limited to violations of the Company’s policies against any
form of harassment; or

 

  •  

A material breach of this Agreement.

In the event Ms. Britt is terminated “for Cause,” her pay and benefits shall end
on her last date of employment and any unvested benefits shall forfeit, and
Ms. Britt shall be entitled to no other compensation from that day forward.

6. Termination by Company Without “Cause”

a. Severance Pay. The Company may terminate this Agreement and Ms. Britt’s
employment without Cause at any time and for any reason upon written notice to
Ms. Britt. In the event that the Company terminates Ms. Britt’s employment
without Cause, the Company will pay Ms. Britt severance pay in installments in
the aggregate amount of the greater of: (a) the amount of remaining Base Salary
described in Paragraph 3.a hereof that would otherwise have been payable for the
remainder of the Term; or (b) an amount equal to six (6) months of Base Salary
described in Paragraph 3.a hereof. Ms. Britt shall be required to execute a
Severance Agreement and General Release in a form that is reasonably
satisfactory to both parties in order to receive severance pay. Ms. Britt shall
not be entitled to any compensation or benefits from the date of her termination
forward. Any severance pay owed to Ms. Britt shall be offset by any repayments
owed by Ms. Britt pursuant to the terms of the Relocation Expense Agreement
attached hereto as Appendix A.

b. Other Severance Policies. Ms. Britt and the Company acknowledge that, as of
the date of this Agreement, the Company is considering implementing certain
policies and procedures for severance pay to be provided to certain employees in
the event of termination. Ms. Britt and the Company agree that, to the extent
Ms. Britt is covered by any such policy, Ms. Britt shall not be eligible for
benefits under Paragraph 6.a hereof. In the event that the severance payment
that Ms. Britt might otherwise have had available to her under Paragraph 6.a
would be greater than the severance payment Ms. Britt would receive in the event
of her termination under any Company severance policy created during the Term,
the Company will “buy out” the difference.

7. Termination of Agreement by Ms. Britt

Ms. Britt may terminate this Agreement and her employment with the Company upon
thirty (30) days prior written notice to the Company. In such case, Ms. Britt
may be required to perform her business duties and will be paid her regular
salary up to the date of termination. At the option of the Company, the Company
may require Ms. Britt to depart from the Company at any time during such thirty
(30) day period upon receiving said thirty (30) days notice from Ms. Britt of
the termination of the Agreement, and in such event, the Company shall only be
required to pay Ms. Britt for the balance of her salary and benefits for that
workweek, and not be required to continue to pay Ms. Britt any salary or
benefits for the remainder of the thirty (30) day period.

 

4



--------------------------------------------------------------------------------

8. Cooperation

Upon the termination of this Agreement for any reason, Ms. Britt agrees to
cooperate with the Company in effecting a smooth transition of the management of
the Company with respect to the duties and responsibilities which Ms. Britt
performed for the Company. Further, after termination of this Agreement,
Ms. Britt will upon reasonable notice furnish such information and proper
assistance to the Company as it may reasonably require in connection with any
litigation to which the Company is or may become a party.

9. Covenant Not To Compete and Non-Solicitation Agreement.

Ms. Britt agrees to properly execute an “Agreement Regarding Confidentiality of
Information and Prohibition on Soliciting employees” (Appendix B hereto) and a
“Non-Competition Agreement” (Appendix C hereto). The terms of those agreements
are incorporated by reference and made part of this Agreement as if fully set
forth in this Paragraph 9. The Restrictive covenants in those agreements shall
survive the termination or expiration of this Agreement and/or the termination
of Ms. Britt’s employment for any reason.

10. Resolution of Disputes by Arbitration

Any claim or controversy that arises out of or relates to this Agreement, or the
breach of it, will be resolved by arbitration in the City of Miami in accordance
with the rules then obtaining of the American Arbitration Association. Judgment
upon the award rendered may be entered in any court possessing jurisdiction over
arbitration awards. This Section shall not limit or restrict the Company’s right
to obtain injunctive relief for violations of the “Agreement Regarding
Confidentiality of Information and Prohibition on Soliciting employees” and a
“Non-Competition Agreement” referred to in Paragraphs 9 of this Agreement.

11. Adequate Consideration

Ms. Britt expressly agrees that the Company is providing adequate, reasonable
consideration for the obligations imposed upon her in this Agreement.

12. Effect of Prior Agreements.

This Agreement and its appendices supersede any prior verbal or written
agreement or understanding between the Company and Ms. Britt except as otherwise
expressly set forth herein.

 

5



--------------------------------------------------------------------------------

13. Limited Effect of Waiver by Company

If the Company waives a breach of any provision of this Agreement by Ms. Britt,
that waiver will not operate or be construed as a waiver of other breaches of
this Agreement by Ms. Britt.

14. Severability

If any provision of this Agreement is held invalid for any reason, said
invalidity shall not affect the enforceability of any other provision of this
Agreement, and all other provisions of this Agreement will remain in effect.

15. Assumption of Agreement by Company’s Successors and Assigns.

At the Company’s sole option, the Company’s rights and obligations under this
Agreement will inure to the benefit of and be binding upon the Company’s
successors and assigns. Ms. Britt may not assign her rights and obligations
under this Agreement.

16. Applicable Law

Ms. Britt and the Company agree that this Agreement shall be subject to and
enforceable under the laws of the State of Florida.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 2 day of
March, 2009.

 

Perry Ellis International, Inc.   Anita Britt

By:

 

/s/ Fanny Hanono

   

/s/ Anita Britt

 

6



--------------------------------------------------------------------------------

APPENDIX “A”

RELOCATION EXPENSE AGREEMENT

This RELOCATION EXPENSE AGREEMENT (hereinafter, “Agreement”) is entered into by
and between PERRY ELLIS INTERNATIONAL, INC., (“PERRY ELLIS”), and ANITA BRITT
(“MS. BRITT”).

WHEREAS, MS. BRITT has agreed to become employed by PERRY ELLIS as Chief
Financial Officer; and

WHEREAS, PERRY ELLIS has agreed to reimburse MS. BRITT for certain expenses
related to MS. BRITT’s relocation to South, Florida; and

WHEREAS, the parties hereto desire to set forth in this Agreement the terms and
conditions of MS. BRITT’s reimbursement of relocation expenses and her repayment
of a portion of those benefits in the event she leaves employment as described
herein;

NOW, THEREFORE, the parties agree as follows:

1. Execution of Agreement and Effective Date. This Agreement is effective on the
date it is signed by both parties (the “Effective Date”).

2. Reimbursement of Relocation Expenses.

A. Reimbursement for Temporary Housing. PERRY ELLIS will reimburse MS. BRITT for
the reasonable cost of temporary housing incurred up to July 31, 2009.
Reimbursements shall be limited to rent payments and utility costs. No
reimbursement will be granted for property damage or any extraneous charges that
result from MS. BRITT occupying the temporary housing.

B. Relocation Services. PERRY ELLIS will provide relocation services to MS.
BRITT associated with her relocation to South Florida. MS. BRITT shall be
required to use a vendor approved by PERRY ELLIS. MS. BRITT must submit receipts
for any expenses reimbursable under this paragraph to the applicable vendor
providing relocation services.

C. Limitation on Aggregate Reimbursement. The total aggregate amount
reimbursable to MS. BRITT or payable on her behalf under Paragraph 2.B shall be
no greater than One Hundred Fifty Thousand Dollars ($150,000.00).

D. Round Trip Air Fare. PERRY ELLIS will reimburse MS. BRITT for the cost of one
round trip coach class airline ticket purchased during each full month beginning
the first full month after the Effective Date and ending in June, 2009. Travel
arrangements should be made through a travel agent designated by PERRY ELLIS.

E. Repayment of Housing and Moving Expenses and Airfare. MS. BRITT agrees to
repay to PERRY ELLIS a prorated portion of any money paid to her under
Paragraphs 2.A or 2.B or 2.D in the event that she, at any time prior to the
second anniversary of the Effective Date: (1) resigns from employment;
(2) retires from employment; or (3) is terminated from employment for “cause” as
defined in Paragraph 5 of the written Employment Agreement between MS. BRITT and
PERRY ELLIS. The prorated amount

 

1



--------------------------------------------------------------------------------

payable by MS. BRITT shall be calculated by multiplying the total amount of
money paid to MS. BRITT or on her behalf under Paragraphs 2.A and 2.B and 2.D by
a fraction determined on the date of MS. BRITT’s termination, the numerator of
which is the number of months remaining until the second anniversary of the
Effective Date, the denominator of which is twenty-four (24). PERRY ELLIS shall
be entitled, in addition to any other remedies, to set-off any repayment owed by
MS. BRITT under this Paragraph 2.E against any final compensation or severance
pay owed to MS. BRITT.

3. Governing Law and Interpretation. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida. Its language
shall be construed as whole, according to its fair meaning, and not strictly for
or against either party.

4. Severability. Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, such provision shall immediately become null and void, leaving
the remainder in full force and effect.

5. Headings. Section headings are used herein for convenience of reference only
and shall not affect the meaning of any provision of this Agreement.

6. Disputes. In the event of a dispute as to the interpretation, application or
violation of this Agreement, it is understood and agreed that such dispute shall
be submitted to final and binding arbitration in Miami-Dade County, Florida,
pursuant to the rules of the American Arbitration Association.

7. Reasonable Time to Consider Signing Agreement. MS. BRITT acknowledges that
she has been given a reasonable period of time to consider whether to sign this
Agreement.

8. Encouragement to Consult Attorney. PERRY ELLIS hereby encourages MS. BRITT to
consult her attorney before signing this Agreement.

THE PARTIES HAVE READ, UNDERSTOOD AND FULLY CONSIDERED THE AGREEMENT AND ARE
MUTUALLY DESIROUS OF ENTERING INTO SUCH AGREEMENT.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below.

 

PERRY ELLIS INTERNATIONAL, INC.     ANITA BRITT By:  

/s/ Fanny Hanono

   

/s/ Anita Britt

Date:  

3/2/09

    Date:  

3/2/09

 

2



--------------------------------------------------------------------------------

Appendix B

Perry Ellis International

AGREEMENT REGARDING CONFIDENTIALITY OF INFORMATION AND

PROHIBITION ON SOLICITING EMPLOYEES

(“Agreement”)

In commencing my employment with Perry Ellis International, Inc. or its
subsidiaries or affiliates, I acknowledge and agree as follows:

1. “Company” Broadly Defined. The term “Company” in this Agreement shall be
construed broadly to include Perry Ellis International, Inc., and its wholly
owned subsidiaries, including but not limited to, Jantzen, Inc., Salant
Corporation, Supreme International, Inc., or of their respective subsidiaries,
parent companies, affiliated companies or related business organizations.

2. Ownership and Confidentiality of Company Documents: I agree that any Company
Documents that I create, or that other Company employees or agents create, are
the property of the Company. I agree to keep them confidential and to use them
only for the business interests of the Company and for no other company. I agree
to return any such Company Documents and any copies to the Company if my
employment terminates for any reason. The term “Company Documents” means all
papers, computer printouts and disks, records, customer or prospect customer
lists, files, manuals, supplies, computer hardware and software, equipment,
inventory and other materials that have been created, used or obtained for
Company business.

3. Non-Disclosure of Confidential Information: I acknowledge that, in the normal
course of my employment with the Company, I will become privy to confidential
and/or proprietary information regarding the Company’s methods of doing
business, the name and address of its customers, vendors, contractors and
suppliers, prices charged to and paid by the Company, technical memoranda,
market and/or design research reports, comparative analysis of competitive
products and services, distribution networks and contacts, licensing agreements,
marketing strategies and sales techniques, credit policies, manufacturing and
operation procedures, product designs, acquisition strategies, and other
information. I understand and acknowledge that the secrecy of this confidential
information gives the Company a significant competitive advantage in the
importation and/or marketing of its products. During my employment with the
Company and after the termination of my employment for any reason, and
regardless of whether my employment is terminated by the Company or by me, I
agree not to disclose, use, or cause or aid in the disclosure or use of any such
confidential information at any time for any reason, except in the normal course
of my duties on behalf of the Company.

4. Non-Solicitation of Company Employees. I promise that, during the term of my
employment by the Company and for a period of two (2) years after the
termination of my employment with the Company, that I will not Solicit any
Company Employee. For the purposes of this paragraph, the term “Solicit” means:
(a) hiring, soliciting for hire, or offering employment; (b) aiding,
encouraging, facilitating, or in any way participating in the recruitment or
hire of any Company Employee by any person or business entity other than the
Company; (c) taking any action that would cause, tend to cause, or could cause
any Company Employee to abandon employment, resign from employment, or leave
employment by the Company. The term “Employee” means any person that is employed
by the Company or any person that is or was employed by the Company during any
part of the six (6) month period immediately preceding the termination of my
employment with the Company.

 

Page 1 of 2



--------------------------------------------------------------------------------

5. Enforcement. The breach or threatened breach of any of the provisions of this
Agreement shall: (i) constitute cause for the termination of my employment: and
(ii) entitle the Company to a permanent injunction or other injunctive relief in
order to prevent or restrain any such breach or threatened breach by me or my
partners, agents, representatives, servants, independent contractors, or any and
all persons or entities directly or indirectly acting for or with me. The rights
and remedies of the Company under this Agreement shall be in addition to and not
in limitation of any of the rights and remedies, and monetary or other damages
or redress available at law or in equity.

6. Severability and Judicial Modification of Agreement. I agree that the terms
of this Agreement are severable and that, in the event any specific term of this
Agreement is determined to be unenforceable by any court of competent
jurisdiction, then any such unenforceable term shall be severed and the
remainder of the Agreement enforced to the fullest extent allowable under
applicable law. I agree that any court of competent jurisdiction may modify the
terms of this Agreement if absolutely necessary in order to comply with existing
law then in effect.

7. Assignment of Rights. I acknowledge that the Company’s rights under this
Agreement are assignable. On the other hand, the obligations I have undertaken
in this Agreement are not assignable.

8. Survival. This Agreement and the promises that I have made in this Agreement
shall survive any termination of my employment, for any reason, and regardless
of whether my employment is terminated by me or by the Company.

9. Venue and Controlling Law. The Company’s headquarters are located in the
State of Florida. Enforcement of this Agreement shall be in accordance with the
laws of the State of Florida and I agree that venue in any lawsuit or injunction
proceedings arising under this Agreement is proper in Miami-Dade County,
Florida.

10. Acknowledgement and Effective Date. I acknowledge that I have carefully read
and considered the provisions of this Agreement, and having done so agree that
the restrictions set forth are fair and reasonably required for the protection
of the interests of the Company. I acknowledge that this Agreement is
enforceable and effective when it is has been duly executed by me and by the
Company.

Agreed and accepted:

 

EMPLOYEE:     PERRY ELLIS INTERNATIONAL, INC.

/s/ Anita Britt

    By:  

/s/ Karen Rosenfeld

Signature       Perry Ellis International, Inc.

Anita Britt

   

Karen Rosenfeld

Name Printed     Name Printed

2-18-09

   

3/2/09

Date     Date

 

Page 2 of 2



--------------------------------------------------------------------------------

Appendix C

NON-COMPETITION AGREEMENT

Perry Ellis International

NON- COMPETITION AGREEMENT

(“Agreement”)

In commencing my employment with Perry Ellis International, Inc. or its
subsidiaries or affiliates, I acknowledge and agree as follows:

1. “Company” Broadly Defined. The term “Company” in this Agreement shall be
construed broadly to include Perry Ellis International, Inc., and its wholly
owned subsidiaries, including but not limited to Jantzen, Inc., Perry Ellis
Menswear, LLC, Salant Corporation, Supreme International, Inc., or any of their
respective subsidiaries, parent companies, affiliated companies or related
business organizations.

2. Acknowledgement of Company’s Legitimate Business Interests. I agree and
acknowledge that my services to the Company are of a special, unique and
extraordinary character, and my position places me in a position of confidence
and trust with the Company’s suppliers, customers, and employees. I also
acknowledge that the Company’s business is international and, accordingly, that
it is reasonable that the restrictive covenants set forth below are enforceable
as to any geographic area in which the Company does business. I further
acknowledge that the rendering of services on behalf of the Company necessarily
requires access to or use of confidential information and trade secrets of the
Company, its manufacturers/suppliers, and customers and that in the course of
this employment I will receive introductions and develop personal
acquaintanceships and relationships with the knowledge about
manufacturers/suppliers and customers that are crucial to the Company’s
business. Consequently, I agree that it is reasonable and necessary for the
protection of the Company’s goodwill and business that I make the covenants
contained here and that these covenants shall remain in full force and effect
following the termination of my employment. I agree to all of this paragraph not
as boilerplate but as substantive commitments by which I will abide in
consideration for my employment by the Company.

3. Limited Prohibition on Competition. In light of the legitimate business
interest enumerated in paragraph 2 of this Agreement, and in light of other
legitimate business interests not specifically discussed in this Agreement, I
agree that, during my employment by the Company and for the period of time that
I am being paid severance pay under any agreement, policy or procedure after my
employment by the Company terminates, to the maximum extent permitted by law, I
will not, without the Company’s prior written consent, directly or indirectly:

 

  a. (i) solicit, or enter into any form of business relationship with, any
Company employee, supplier, vendor or contractor for business with myself or
with any third party other than the Company, or facilitate, entice, encourage or
induce any third party to solicit or enter into any such relationship, or (ii)
induce, suggest, persuade or recommend to any such persons or entities that they
terminate, alter or refrain from renewing or extending, their relationship with
the Company, and I promise that I will not induce or permit any other person to
approach any such person or entity for any such purpose; and

 

Page 1 of 4



--------------------------------------------------------------------------------

  b. carry on, be engaged or take part in, render services to, or become a
member, partner, principal, shareholder, owner, associate, employee, contractor
or agent nor advise, counsel, aid, assist, or consult in any capacity for or
with a division or other unit of an entity that sells products that are
“competitive” with those sold by the Company and from which the Company. For
purposes of this Agreement, “competitive” shall mean apparel that is of the same
general type and sold at similar suggested list retail price points as products
sold by the Company. For example, an entity engaged in selling men’s shirts that
have retail list prices up to $100 would be considered competitive; conversely
men’s shirts sold to Federated retailing at price points of $250 clearly would
not be competitive if the Company does not sell men’s shirts in those price
ranges.

Notwithstanding anything herein to the contrary, the restrictive covenant
contained in this paragraph 3 shall only be enforceable in the event my
employment terminates: (1) as a result of my resignation, abandonment of my job,
retirement, or any other voluntary termination of my employment on my part; or
(2) in the event that I am terminated “For Cause.” For the purposes of this
Agreement, the term “For Cause” shall include any breach of this Agreement or
any other written agreement with the Company, poor job performance, neglect of
my job duties, commission of a felony, a material violation of Company policies
regarding workplace conduct, or any other ground for termination as set forth in
the Company’s Employee Handbook then in effect.

4. Enforcement. The breach or threatened breach of any of the provisions of this
Agreement shall: (i) constitute the termination of my employment “For Cause,”
and (ii) entitle the Company to a permanent injunction or other injunctive
relief in order to prevent or restrain any such breach or threatened breach me
or my partners, agents, representatives, servants, independent contractors, or
any and all persons or entities directly or indirectly acting for or with me.
The rights and remedies of the Company under this Agreement shall be in addition
to and not in limitation of any of the rights and remedies, and monetary or
other damages or redress available at law or in equity.

5. Severability and Judicial Modification of Agreement. I agree that the terms
of this Agreement are severable and that, in the event any specific term of this
Agreement is determined to be unenforceable by any court of competent
jurisdiction, then any such unenforceable term shall be severed and the
remainder of the Agreement enforced to the fullest extent allowable under
applicable law. I agree that any court of competent jurisdiction may modify the
terms of this Agreement if absolutely necessary in order to comply with existing
law then in effect.

6. Assignment of Rights. I acknowledge that the Company’s rights under this
Agreement are assignable. On the other hand, the obligations I have undertaken
in this Agreement are not assignable.

7. Survival. This Agreement and the promises that I have made in this Agreement
shall survive any termination of my employment, for any reason, and regardless
of whether my employment is terminated by me or by the Company.

8. Venue, Controlling Law, and Jurisdiction. The Company’s corporate
headquarters are located in the State of Florida. Enforcement of this Agreement
shall be in accordance with the laws of the State of Florida and I agree that
venue in any lawsuit or injunction proceedings arising under this Agreement is
proper in Miami-Dade County, Florida. I hereby consent to personal jurisdiction,
and agree to the exclusive jurisdiction, of the federal and state courts of the
State of Florida in any proceedings arising under this Agreement.

 

Page 2 of 4



--------------------------------------------------------------------------------

9. Acknowledgement and Effective Date. I acknowledge that I have carefully read
and considered the provisions of this Agreement, and having done so agree that
the restrictions set forth are fair and reasonably required for the protection
of the interests of the Company. I acknowledge that this Agreement is
enforceable and effective when it has been duly executed by me and by the
Company.

 

Page 3 of 4



--------------------------------------------------------------------------------

Agreed and accepted:

 

EMPLOYEE:     PERRY ELLIS INTERNATIONAL, INC.

/s/Anita D. Britt

    By:  

/s/ Karen Rosenfeld

Signature       Perry Ellis International, Inc.

Anita D. Britt

   

Karen Rosenfeld

Name Printed     Name Printed

3/2/09

   

3/2/09

Date     Date

 

Page 4 of 4